Citation Nr: 1532333	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to reimbursement under the provisions of Title 38, United States Code, Section 2101, for expenses incurred in connection with the construction and operation of a therapeutic spa and outbuilding.


REPRESENTATION

Veteran represented by:	Jeffrey N. Martin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1957 to July 1978.  He also had service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the Veteran's claim of entitlement to a special home adaption and/or special adaptive housing, which is governed under Title 38, United States Code, Section 2101.  In order to more aptly capture the essence of the Veteran's claim, the Board has recharacterized the issue as entitlement to reimbursement under the provisions of Title 38, United States Code, Section 2101, for expenses incurred in connection with the construction and operation of a therapeutic spa and outbuilding.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of that hearing has been prepared and associated with the record.

During the May 2015 hearing and in July 2015, and subsequent to issuance of a March 2015 supplemental statement of the case (SSOC), the Veteran and his attorney submitted further evidence in support of the Veteran's claim, without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  In this regard, the Board observes that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, P.L. 112-154, which amends 38 U.S.C. § 7105(e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, the evidence is subject to initial review by the Board unless the Veteran or his or her representative requests in writing, at the time of submission, that the AOJ initially review such evidence.  Here, the Veteran's substantive appeal was received in April 2014, and he and his attorney have not explicitly requested initial AOJ consideration of the evidence submitted since March 2015.  As such, the Board may properly consider such evidence without a waiver.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The electronic files contain additional evidence, including the transcript of the May 2015 Board hearing and VA treatment records considered in the March 2015 SSOC, which the Board has reviewed.

As a final preliminary matter, the Board notes that the Veteran and his attorney, in addition to advancing argument under the provisions of Title 38, United States Code, Section 2101, have also advanced argument to the effect that the Veteran should be reimbursed for the expenses in question under the Home Improvement and Structural Alterations (HISA) Program, codified at 38 U.S.C.A. § 1717 (West 2014).  The Board notes, however, that the matter of the Veteran's entitlement to reimbursement under HISA-which is administered by the Veterans Health Administration (VHA), and not the RO-has not been developed for appeal.  If the Veteran wishes to pursue a claim under the provisions of that program by filing an appropriate application with the VHA, he may certainly do so.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  In June 2007, the Veteran completed construction of a therapeutic spa and outbuilding without first obtaining a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

2.  In a final June 2008 rating decision, the RO in Washington, D.C. determined that the Veteran was not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

3.  In March 2010, the Veteran filed a claim for reimbursement for expenses incurred in connection with the construction and operation of the therapeutic spa and outbuilding he constructed in 2007.

4.  The Veteran has not alleged that the RO committed clear and unmistakable error (CUE) when, in its June 2008 rating decision, it denied entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

5.  The provisions Title 38, United States Code, Section 2101, do not otherwise allow for the type of reimbursement the Veteran seeks.


CONCLUSION OF LAW

The Veteran's claim for reimbursement under the provisions of Title 38, United States Code, Section 2101, for expenses incurred in connection with the construction of a therapeutic spa and outbuilding lacks legal merit.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  However, the provisions of the VCAA have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

Additionally, in May 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2015 hearing, the undersigned noted the issue on appeal. Additionally, testimony was elicited regarding the relevant history of the Veteran's disability and the circumstances surrounding the construction and operation of the therapeutic spa and outbuilding in question.  Furthermore, the undersigned advised the Veteran that the outcome of his appeal would turn on whether the law made provision for the benefit sought.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as will be discussed further herein, the Veteran's claim must be denied as a matter of law.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

Under Title 38, United States Code, Section 2101, provided that certain disability requirements are met, VA may assist a Veteran "in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the Veteran's disability, and necessary land therefor."  38 U.S.C.A. § 2101(a) (2014); 38 C.F.R. § 3.809 (2014).  A Veteran who is not entitled to assistance under Section 2101(a) may nevertheless be entitled to assistance in acquiring adaptations to his existing residence, or in acquiring a residence already adapted with special features; again, provided that certain disability requirements are met.  See 38 U.S.C.A. 
§ 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014).

In order to obtain such assistance, a Veteran must first file an application for, and be approved for, a "certificate of eligibility," based on disability requirements.  38 C.F.R. §§ 3.809, 3.809a (2014).  Once such certificate has been approved, further VA review of the request is required, which may include, for example, an assessment of whether it is medically feasible for the Veteran to reside outside of an institutional setting; whether it is medically feasible for the Veteran to reside in the proposed housing unit and in the proposed locality; whether the proposed housing unit bears a proper relation to the Veteran's present and anticipated income and expenses; whether the nature and condition of the proposed housing unit are such as to be suitable to the Veteran's needs for dwelling purposes; and whether the Veteran is residing in and reasonably intends to continue residing in a residence he or a member of his family owns.  See 38 U.S.C.A. § 2101(a)(3), (b)(3) (2014); 38 C.F.R. § 36.4404(b) (2014).

If VA determines that the Veteran has met the disability requirements for a certificate of eligibility, that feasibility and suitability requirements have been satisfied pursuant to 38 C.F.R. § 36.4044(b), and that the Veteran has not previously exhausted his entitlement, VA may provide written notification to the Veteran of conditional approval, and may authorize the Veteran, in writing, to incur certain preconstruction costs pursuant to 38 C.F.R. § 36.4406.  See 38 C.F.R. § 36.4405(a) (2014).  Thereafter, in order to obtain final approval, VA must determine that certain additional requirements have been met, to include that the plans and specifications of the proposed adaptations demonstrate compliance with minimum property and design requirements of the specially adapted housing program.  38 C.F.R. § 36.4405(b) (2014).  If the project is terminated prior to final approval, preconstruction costs that VA authorized in advance will be reimbursed to the Veteran, but will be deducted from the aggregate amount of assistance available and the reimbursement will constitute one of the three grant usages permitted under the law.  38 U.S.C.A. § 36.4406(a) (2014).

Entitlement to certificates of eligibility under 38 U.S.C.A. § 2101 and 38 C.F.R. 
§§ 3.809 and 3.809a is predicated on the severity of a Veteran's service-connected disabilities, similar to claims for increased rating.  As such, new and material evidence is not required to reopen a previously denied claim for specially adapted housing or a special home adaptation grant.  See, e.g., Suttmann v. Brown, 5 Vet. App. 127, 136-37 (1993).  Rather, such claims are considered on a de novo basis.

Following notification of an initial review and adverse determination by an AOJ, a notice of disagreement (NOD) must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105 (2014).

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

In the present case, the evidence reflects that the Veteran has been service-connected for a low back disability for many years.  For a time, he was treated with pool therapy at a VA facility.  However, the pool became unavailable to him, and he tried spa therapy outside the VA, which he found to be very beneficial to his condition.

Beginning at least as early as December 1999, the Veteran began to explore the means whereby he could obtain a therapeutic home spa.  His VA primary care physician, in March 2001, asked that he be provided a home spa, and a private physician in May 2003 wrote that the Veteran needed the spa for treatment of his medical conditions.  However, the Veteran was unsuccessful in getting VA to approve his request for such a spa.  See, e.g., VA treatment record dated in June 2003 (referring to the Veteran's "several year battle" with VA to get a home spa for back pain relief); VA Independent Living Plan dated in January 2004 (noting that the VA prosthetics department previously denied the Veteran's request for a home spa (presumably, under HISA)).

In February 2007, the Veteran submitted documents to the RO reiterating arguments as to why VA should provide him a home spa.  Thereafter, the Veteran forged ahead on his own, completing construction of the spa, and an outbuilding to house the spa, in June 2007, without VA review, approval, or assistance.

Apparently unaware that the spa had been built, and taking notice of the Veteran's February 2007 submission, the RO in Washington, D.C. adjudicated the Veteran's entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  The RO denied the claim in June 2008, finding that the disability requirements enumerated in Title 38, United States Code, Section 2101, had not been satisfied.  The Veteran was informed of the decision later that same month, but did not file an NOD or submit any additional evidence within one year.  Consequently, the decision became final.

Thereafter, the RO received no further communication on the matter until March 2010, when the Veteran and his attorney filed the current claim for reimbursement.  They have advanced argument to the effect that the Veteran does, in fact, meet the disability requirements set out at Title 38, United States Code, Section 2101; that the spa is medically necessary for the treatment of the Veteran's service-connected low back disability, as evidence by the fact that it was "prescribed" by the Veteran's private and VA physicians; and that the Veteran's use of the spa is more economical than similar therapy provided in a VA facility.

Following review of the evidence in this case, and the applicable law and regulations, it is the Board's conclusion that the Veteran's appeal must be denied as a matter of law.  As noted above, the evidence reflects that the Veteran completed construction on the spa and outbuilding in question in June 2007, without first obtaining a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, as required by governing law.  Thereafter, in a final June 2008 rating decision, he was specifically determined to be ineligible for such a certificate.

On the current record, in order for the Veteran to be awarded a certificate for the construction that occurred in 2007, he would have to demonstrate, at a minimum, that the RO clearly and unmistakably erred when it determined him ineligible for such certificate in the June 2008 adjudication (which was based on a claim that pre-dated the construction).  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  He and his representative have not made any such pleading or allegation, certainly not with the required specificity in terms of what exactly the CUE was and why, if not committed, this would have manifestly changed the outcome of the prior decision.  Accordingly, no award can be made on that basis.  

The provisions of Title 38, United States Code, Section 2101 do not otherwise allow for the type of reimbursement the Veteran seeks.  As noted above, the statute contemplates a prospective process whereby the Veteran applies for a certificate of eligibility; is found eligible for such certificate; obtains a favorable VA review as to feasibility and suitability; is given written notification of conditional approval, with written authorization to incur preconstruction costs; and, ultimately, obtains final approval for the project.  The law makes no provision for reimbursement of expenses to a Veteran who, as in this case, failed to obtain a certificate of eligibility prior to undertaking construction.

As, on these facts, there is no legal theory that would permit the reimbursement the Veteran seeks, his claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






	(CONTINUED ON NEXT PAGE)

ORDER

Reimbursement under the provisions of 38 U.S.C.A. § 2101 for expenses incurred in connection with the construction of a therapeutic spa and outbuilding is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


